PER CURIAM..
Leighton L. Alden, an inmate of the Montana State Prison, appearing pro se,. by petition, for the fourth time, seeks to have an order denying appellant’s application for a writ of error coram nobis reversed. Appellant assigns six specifications of error.
Appellant was separately charged in a single information and plead guilty to three separate felonies. Sentences were to run consecutively.
The district court, on January 24, 1964, made findings of fact, conclusions of law and an order denying appellant’s writ of error eoram nobis.
In the case at bar, the court has carefully scrutinized the district court’s finding of fact, and conclusions of law, and the defendant’s specifications of error. The court finds no merit in any of the appellant’s specifications of error which would show that the sentence imposed upon him, and the judgment rendered against him were illegal and void, or were rendered without a lawful, statutory charge being presented, filed or established against him. Accordingly the denial of the application for a writ of error coram nobis is affirmed.